

117 S2193 IS: Protections for Socially Good Activities Act
U.S. Senate
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2193IN THE SENATE OF THE UNITED STATESJune 23, 2021Mr. Braun (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo ensure that an employment relationship is not established between a franchisor and a franchisee if the franchisor engages in certain activities, and for other purposes.1.Short titleThis Act may be cited as the Protections for Socially Good Activities Act.2.DefinitionsIn this Act:(1)Employment relationshipThe term employment relationship means any type of joint employer relationship, single employer relationship, or other employment-related status or relationship under any of the laws described in section 3(b).(2)FranchiseeThe term franchisee means a franchisee, as defined—(A)in section 436.1(i) of title 16, Code of Federal Regulations, as in effect on the day before the date of enactment of this Act; or(B)under an applicable State franchise law.(3)FranchisorThe term franchisor means a franchisor, as defined—(A)in section 436.1(k) of title 16, Code of Federal Regulations, as in effect on the day before the date of enactment of this Act; or(B)under an applicable State franchise law.3.Safe harbor(a)In generalFor the purposes of each law described in subsection (b), none of the following may be construed, alone or in combination with any other factor, as establishing an employment relationship between a franchisor (or any employee of the franchisor) and a franchisee (or any employee of the franchisee):(1)The franchisor (or any employee of the franchisor) provides the franchisee (or any employee of the franchisee) with, or requires the franchisee (or any employee of the franchisee) to use, a handbook, or other training, on sexual harassment, human trafficking, workplace violence, discrimination, or opportunities for apprenticeships or scholarships.(2)The franchisor (or any employee of the franchisor) requires the franchisee (or any employee of the franchisee) to adopt a policy on sexual harassment, human trafficking, workplace violence, discrimination, opportunities for apprenticeships or scholarships, childcare, or paid leave, including a requirement for the franchisee (or any employee of the franchisee) to report to the franchisor (or any employee of the franchisor) any violations or suspected violations of such policy.(3)The franchisor (or any employee of the franchisor) requires the franchisee (or any employee of the franchisee) to adopt a policy based on the novel coronavirus (referred to in this paragraph as COVID–19) pandemic such as the use of personal protective equipment or other policies, or the franchisor (or any employee of the franchisor) provides the franchisee (or any employee of the franchisee) with personal protective equipment or other material goods or compensation to help the franchisee (or any employee of the franchisee) during or due to the COVID–19 pandemic. (b)LawsThe laws described in this subsection are each of the following:(1)The National Labor Relations Act (29 U.S.C. 151 et seq.).(2)The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).(3)The Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.). 4.PreemptionExcept with respect to the definitions of the terms franchisee and franchisor under section 2, this Act shall preempt any State law to the extent that such State law is inconsistent with the provisions of this Act.